Citation Nr: 1817893	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2014, the Veteran presented sworn testimony during a Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.

In September 2015, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2015 Board remand, the Veteran received a VA examination for residuals of a TBI in December 2015.  In the examination report, the examiner noted that the Veteran was evaluated for TBI by the neurology department in November 2015.  The November 2015 neurology report is not of record.  The report must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, in the July 2016 supplemental statement of the case (SSOC), the RO considered, amongst other evidence, VA treatment records from the Fargo VA Medical Center (VAMC) dated from 2011 to the present.  Those VA treatment records are not of record.  Additional action is required.  Id.

Regrettably, this matter must be REMANDED for the following action:

1.  Associate all outstanding, relevant medical records with the electronic claims file dated from 2011 to the present, including the November 2015 neurology report.

2.  After obtaining all relevant reports, transfer the Veteran's claims file, to the December 2015 VA examiner (or another appropriate examiner if necessary) for an updated addendum opinion.  See the September 2015 Board remand.

3.  After obtaining any other development deemed necessary based on the information and/or records obtained, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a SSOC and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

